Citation Nr: 0923122	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  07-32 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to June 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral hearing loss and tinnitus.  
In November 2008, the Board remanded the claim for additional 
development. 


In October 2008, the Board granted the Veteran's motion to 
advance his appeal on the docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss first manifested 
many years after his separation from service and is not 
related to his service or to any incident therein.

2.  The Veteran's tinnitus first manifested many years after 
his separation from service and is not related to his service 
or to any incident therein.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2008).

2.  Bilateral tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351 (Fed. Cir. 2000).  Service connection for 
certain chronic diseases, including sensorineural hearing 
loss and tinnitus, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary 
standard of proof to determine service connection.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or 
disease is alleged to have been incurred or aggravated in 
combat, such incurrence or aggravation may be shown by 
satisfactory lay evidence, consistent with the circumstances, 
conditions, or hardships of combat, even if there is no 
official record of the incident.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d) (2008).  Satisfactory evidence is credible 
evidence.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
Such credible, consistent evidence may be rebutted only by 
clear and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  This provision does not 
establish a presumption of service connection; rather, it 
eases a combat veteran's burden of demonstrating the 
occurrence of some in-service incident to which the current 
disability may be connected.  Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).  The reduced evidentiary burden only 
applies to the question of service incurrence, and not to the 
question of either current disability or nexus to service; 
both of these inquiries generally require competent medical 
evidence.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).

The Veteran contends that his current symptoms of bilateral 
hearing loss and tinnitus are the result of acoustic trauma 
sustained while stationed aboard a cargo ship during the 
Korean War.  Specifically, he contends he was exposed to loud 
noise when loading and unloading cargo to surrounding fleets 
while standing in close proximity to the ship's constantly 
running engine.  In addition to his regular duties, the 
Veteran contends he was exposed to acoustic trauma when he 
reported to general quarters to prepare the ship's battle 
stations.  He contends he was a loader for both a 20 
millimeter and a 40 millimeter anti-aircraft gun, a gunner 
for a 20 millimeter anti-aircraft gun, and a sight setter for 
a 40 millimeter anti-aircraft gun.  He also fired a 45 
caliber handgun as part of his junior officer duties on deck.  
He contends he was afforded no ear protection for any of 
those duties.  The Veteran claims that he noticed hearing 
loss and tinnitus at the time he separated from service, and 
that the symptoms had become progressively worse over the 
years. 

The Veteran's service medical records do not show clinical 
evidence of hearing loss at any time during active service.  
Upon separation from service, the Veteran's hearing was 
determined to be normal, or 15/15, by whisper voice testing.  
His service records additionally do not demonstrate that he 
participated in combat. As there is no evidence that the 
Veteran participated in combat, he may not be presumed to 
have been exposed to acoustic trauma in service.  38 U.S.C.A. 
§ 1154(b) (West 2002).  However, even if the Veteran was 
exposed to acoustic trauma in service, a nexus between his 
current disabilities and the in-service exposure to acoustic 
trauma must be shown.

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; when the thresholds for at least three of these 
frequencies are 26 decibels; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).

The Veteran contends that he has experienced bilateral 
hearing loss and tinnitus since he separated from service.  
The first post-service medical evidence showing treatment for 
either of these conditions is a May 2009 VA audiological 
examination.  In March 2007, the Veteran confirmed that he 
had not received any treatment for his hearing loss and 
tinnitus since he separated from service.  

On May 2009 VA examination, the Veteran reported that, ever 
since service, he had trouble hearing and understanding the 
television and when certain people spoke.  He also complained 
of a loud ringing in his ears.  He reported post-service 
noise exposure as minimal.  He worked for the United States 
Forest Service and was not exposed to noisy environments, 
except for chainsaws that other workers used.  He also stated 
that his recreational noise exposure included only hunting 
and using the lawnmower, for which he did not use noise 
protection.  He denied any family history of early hearing 
loss or ear disease.  Audiometric examination demonstrated 
bilateral hearing loss that met VA requirements for 
consideration as a disability.   The Veteran was also found 
to have tinnitus.  After reviewing the Veteran's claim file 
and conducting physical examination of the Veteran, the 
examiner determined that is was less likely than not that the 
Veteran's current bilateral hearing loss and tinnitus were 
related to his active service.  In so concluding, the 
examiner found it to be significant that the claims file and 
the Veteran's service medical records were silent for any 
complaints, diagnosis, or treatment for hearing loss or 
tinnitus.  Further, the examiner found that the Veteran's 
hearing loss was presbycusic in nature, which was not 
suggestive of noise induced hearing loss, and therefore must 
be related to factors other than the noise that he was 
exposed to while in service. 

In this case, because no bilateral hearing loss or tinnitus 
were diagnosed within one year after separation from service, 
the Veteran is not entitled to service connection for 
bilateral hearing loss and tinnitus on a presumptive basis.  
38 C.F.R. §§ 3.307, 3.309 (2008).  Additionally, in view of 
the lengthy period without evidence of treatment, there is no 
evidence of a continuity of treatment, which weighs heavily 
against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Here, 
there is no evidence establishing a medical nexus between 
military service and the Veteran's bilateral hearing loss and 
tinnitus.  Rather, the evidence of record only weighs against 
such a finding.  Thus, the Board finds that service 
connection for bilateral hearing loss and tinnitus is not 
warranted.

The Board has considered the Veteran's assertions that his 
hearing loss and tinnitus are related to his service.  
However, to the extent that the Veteran ascribes his current 
hearing loss and tinnitus to exposure to noise in service, 
his opinion is not probative.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (layperson is generally not competent to 
opine on matter requiring knowledge of medical principles).  
While the Veteran purports that his symptoms during service 
support the current diagnosis by a medical professional, his 
statements alone are not competent to provide the medical 
nexus and a medical professional has not made any connection.  
Thus, the Veteran's lay assertions are not competent or 
sufficient.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

In sum, the weight of the credible evidence demonstrates that 
the Veteran's current bilateral hearing loss and tinnitus 
first manifested many years after service and are not related 
to his active service or any incident therein.  As the 
preponderance of the evidence is against the Veteran's claims 
for service connection for bilateral hearing loss and 
tinnitus, the claims must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in March 2007 and December 
2008; a rating decision in May 2007, and a statement of the 
case in September 2007.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the adjudication in the May 2009 supplemental 
statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.



ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


